           Entered on Docket March 20, 2019
                                                               Submitted But not Entered.

                                                                _____________________
 1
                                                                Mary Jo Heston
                                                                U.S. Bankruptcy Judge
 2                                                              (Dated as of Entered on Docket date above)

 3    Lien avoidance not warranted as Debtor has not claimed an exemption in the real property. 11 U.S.C. § 522(f).
      See, e.g., In re Morgan, 149 B.R. 147 (9th Cir. BAP 1993). Schedule C must be amended to claim an exemption
      in the real property.
 4

 5

 6                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
     _________________________________________________________________
                    WESTERN DISTRICT COURT OF WASHINGTON
 7

 8
     Re:
 9                                                             In Chapter 13 Proceeding
                                                               No. 15-41510-MJH
10
     Suzie Edwards
11                                                             ORDER AVOIDING
                          Debtor(s)                            JUDGMENT LIEN(S)
12

13   ______________________________
14       It is ORDERED that the judgment lien of the following creditor be and hereby declared null
15
     and void with respect to the property commonly known as 5428 Peninsula Dr SE Olympia,
16
     WA 98513, as long as the debtors completes her Chapter 13 Plan and the debt shall be deemed
17
     unsecured for the purposes of the Plan:
18
                    (A)       American Express Bank v. Suzie Edwards, Thurston County District Court, State
19
                                 of Washington, Cause No. 00090118, filed April 24, 2012, in the amount of
20
                                 $27,940.85.
21
                                                 /// end of order ///
22
     Presented by:
23
                                                      :
24   /s/Ellen Ann Brown
     ELLEN ANN BROWN WSB#27992
25   Attorneys for Debtor(s)
